DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-15 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 1-15 are rejected herein.
Information Disclosure Statement
As of the date of this action, no information disclosure statement has been filed on behalf of this case.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The recitation of claim 1 wherein “…the lower side brackets face each other…” in line 16 renders the claim indefinite because it is unclear how many lower brackets are being claimed. In other words it is unclear whether “the lower side brackets” recited in line 16 includes a lower side bracket recited in line 5 or the lower side brackets are different elements of the claimed invention. 
The recitation “the upper side brackets” of claim 1contains similar issue as noted above.
Claim 6 recites the limitation "the tightener holes" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 7 contains similar issue in line 4.
Claim 9 recites “a predetermined section of the rectangular section” in lines 3-4 renders the claim indefinite because it is unclear whether the recitation is referring to the predetermined section recited in claim 1 or to some other section.
Claim 9 recites the limitation "the inner tightener holes" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14 and 15 are indefinite because it is unclear whether the recitation “the linear structure is referring to “the two linear structure” or to some other elements. 
Dependent claims not cited above are rejected based on their respective dependencies.
Appropriate correction/explanation is required.
Allowable Subject Matter
s 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631


/Muhammad Ijaz/Primary Examiner, Art Unit 3631